BY THE COURT.
It is true, the bills should be produced, or otherwise accounted for, by proving them to be lost, or in a situation not to be again brought against the defendants; and the evidence in this case, shows them to be before the commissioners in England, for the purpose of obtaining a dividend on the estate of the drawee. The evidence, if believed by the jury, proves that they were all paid by plaintiff; which is sufficient, though a receipt for the money was not endorsed on the bills, and though they were not endorsed in blank by the holders, to whom the money was paid.
The plaintiffs obtained a verdict.